NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 14-2812
                                     _____________

                      HUGO GERMAN CAMPOVERDE RIVERA,
                                          Petitioner

                                             v.

                           ATTORNEY GENERAL OF THE
                           UNITED STATES OF AMERICA,
                                              Respondent
                                 ______________

               ON PETITION FOR REVIEW FROM REINSTATEMENT
                       OF A PRIOR ORDER OF REMOVAL
                           (Agency No. A073-242-167)
                                ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   March 23, 2015
                                  ______________

       Before: HARDIMAN, GREENAWAY, JR., and KRAUSE, Circuit Judges.

                                  (Filed: June 12, 2015)

                                     ______________

                                        OPINION*
                                     ______________


GREENAWAY, JR., Circuit Judge.


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
          Hugo German Campoverde Rivera (“Rivera”) seeks review of the order reinstating

his deportation order, arguing that 8 U.S.C. § 1231(a)(5) is impermissibly retroactive as

applied to him and that he was denied his right to counsel provided by 5 U.S.C. § 555 and

8 C.F.R. § 292.5(b). Since neither of these arguments has merit, we will affirm the order.

          Rivera was granted voluntary departure on May 24, 1994. He did not voluntarily

depart in the time provided, but did eventually leave on September 30, 1996. He

reentered the country illegally in August 1997, married an American citizen on April 16,

2003, and applied for an adjustment of status on April 5, 2011. On April 22, 2014, his

order of deportation was reinstated, pursuant to 8 U.S.C. § 1231(a)(5).

          We have jurisdiction pursuant to 8 U.S.C. § 1252(a). Dinnall v. Gonzales, 421
F.3d 247, 251 n.6 (3d Cir. 2005). We review the legal questions presented de novo. Id.

at 251.

          In 1996, Congress enacted the Illegal Immigration Reform and Immigrant

Responsibility Act (“IIRIRA”). IIRIRA amended several parts of the Immigration and

Nationality Act, including provisions related to reinstatement of orders of deportation for

those who illegally reenter the United States. In relevant part, the revised statute

provides:

          If the Attorney General finds that an alien has reentered the United States
          illegally after having been removed or having departed voluntarily, under
          an order of removal, the prior order of removal is reinstated from its
          original date and is not subject to being reopened or reviewed, the alien is
          not eligible and may not apply for any relief under this chapter, and the
          alien shall be removed under the prior order at any time after the reentry.

                                                2
8 U.S.C. § 1231(a)(5).1

         By its terms, this statute applies to Rivera since he reentered the country illegally

after its effective date. Avila-Macias v. Ashcroft, 328 F.3d 108, 114 (3d Cir. 2003)

(“Applying IIRIRA to [Avila-Macias]—an alien who was deported prior to its effective

date, but who reentered afterwards—does not have an impermissible retroactive effect

because the consequences of an illegal reentry at the time that he reentered are the

consequences he faces now.”). While Rivera argues that the Department of Labor

certification he submitted on June 10, 1996 “grandfathers” him under the prior version of

the reinstatement statute, thus apparently exempting him from the provision of the current

statute, he offers no support for, or explanation of, this position.

         As to Rivera’s argument regarding the denial of his right to counsel, we have

previously recognized that, pursuant to 8 C.F.R. § 241.8(a), “the alien is not allowed a

hearing before an IJ, nor does the alien have a right to counsel” in a reinstatement

proceeding. Dinnall, 421 F.3d at 253. Further, we have upheld the constitutionality of

the summary procedures established in § 241.8(a) and found no due process violation.

Ponta-Garcia v. Att’y Gen., 557 F.3d 158, 162-63 (3d Cir. 2009).

         For the foregoing reasons, we will affirm the order reinstating the deportation

order.




         1
             This change went into effect on April 1, 1997.
                                                3